DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-30 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a first guide member extending in a first direction; 
a second guide member extending in the first direction and facing the first guide member in a second direction crossing the first direction; a display panel disposed between the first guide member and the second guide member, the display panel defined by an upper major surface plane and a lower major surface plane and a length of both the upper and lower major surface planes extend from a first end to an opposite second end; a support member which supports an unrolled portion of the display panel and is separated from a rolled portion of the display panel; a first driving unit which moves the support member; and a second driving unit connected to one end of the display panel to roll or unroll the display panel, wherein both sides of the support member are inserted into guide grooves defined in an inner side surface of the first guide member and an inner side surface of the second guide member, which faces the 
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement the display device and the specific structure as recited in claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. More specifically the arrangement of the first and second driving units and the position of the first guide member and the second guide member and how the support member is placed with respect to the display panel. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 
Furthermore, applicant’s remarks filed on 3/29/2021 regarding arguments towards the rejection of claim 1 are persuasive. 
Lastly, the closest prior arts are provided in the previous office action. 

The primary reason for allowance of independent claim 25 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a display panel; 
a support member disposed under the display panel; 

a second driving unit connected to one end of the display panel to roll or unroll the display panel; 
a window disposed on an unrolled portion of the display panel and spaced apart from a rolled portion of display panel; and 
a third driving unit connected to one end of the window spaced apart from the display panel to roll a portion of the window, which is spaced apart from the display panel, wherein the support member supports a flat and an unrolled portion of the display panel and does not overlap a rolled portion of the display panel in a thickness direction of the unrolled portion of the display panel, the thickness direction is defined by a distance between major upper and lower surface planes defining the flat and unrolled portion of the display panel in a top plan view, the second driving unit is disposed between the first driving unit and the third driving unit, and the first, second, and third driving units rotate in a same direction as each other.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement the display device and the specific structure as recited in claim 25 and the function/operation of the claim 25 as described is not taught in any of the prior art(s) of record. More specifically the arrangement of the first, second and third driving units and how the support member and the window is placed with respect to the display panel. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the 
Furthermore, applicant’s remarks filed on 3/29/2021 regarding arguments towards the rejection of claim 25 are persuasive. 
Lastly, the closest prior arts are provided in the previous office action. 

The primary reason for allowance of independent claim 30 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a first guide member; 
a second guide member facing the first guide member; 
a display panel disposed between the first guide member and the second guide member; 
a plurality of joint units which supports a flat and an unrolled portion of the display panel and is coupled to each other to rotate, and does not overlap a rolled portion of the display panel in a thickness direction of the flat and unrolled portion of the display panel, the thickness direction is defined by a distance between major upper and lower surface planes defining the flat unrolled portion of the display panel relative to a top plan view; a first driving unit which moves the joint units; and a second driving unit connected to one end of the display panel to roll or unroll the display panel, both sides of the joint units are inserted into guide grooves defined in an inner side surface of the first guide member and an inner side surface of 
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement the display device and the specific structure as recited in claim 30 and the function/operation of the claim 30 as described is not taught in any of the prior art(s) of record. More specifically the arrangement of the first and second driving units and the position of the first guide member and the second guide member and how the plurality of joint units is placed with respect to the display panel. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 
Furthermore, applicant’s remarks filed on 3/29/2021 regarding arguments towards the rejection of claim 30 are persuasive. 
Lastly, the closest prior arts are provided in the previous office action. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841